 

 

Exhibit 10.4

NON-QUALIFIED STOCK OPTION AGREEMENT
FOR COMPANY EMPLOYEES

UNDER OPTIUM CORPORATION
2006 STOCK OPTION AND INCENTIVE PLAN

Pursuant to the Optium Corporation 2006 Stock Option and Incentive Plan as
amended through the date hereof (the “Plan”), Optium Corporation (the “Company”)
hereby grants to the Optionee named in the applicable Grant Notice an option
(the “Stock Option”) to purchase on or prior to the Expiration Date specified
above all or part of the number of shares of Common Stock, par value $0.0001 per
share, of the Company (the “Stock”) specified in the Grant Notice at the Option
Exercise Price per Share specified in the applicable Grant Notice subject to the
terms and conditions set forth herein and in the Plan.  This Stock Option is not
intended to be an “incentive stock option” under Section 422 of the Internal
Revenue Code of 1986, as amended.


1.             EXERCISABILITY SCHEDULE.  NO PORTION OF THIS STOCK OPTION MAY BE
EXERCISED UNTIL SUCH PORTION SHALL HAVE BECOME EXERCISABLE.  EXCEPT AS SET FORTH
BELOW, AND SUBJECT TO THE DISCRETION OF THE COMMITTEE (AS DEFINED IN SECTION 2
OF THE PLAN) TO ACCELERATE THE EXERCISABILITY SCHEDULE HEREUNDER, THIS STOCK
OPTION SHALL BE EXERCISABLE WITH RESPECT TO THE NUMBER OF OPTION SHARES
INDICATED AS VESTED OPTION SHARES ON THE DATES AS SET FORTH ON THE APPLICABLE
GRANT NOTICE.  ONCE EXERCISABLE, THIS STOCK OPTION SHALL CONTINUE TO BE
EXERCISABLE AT ANY TIME OR TIMES PRIOR TO THE CLOSE OF BUSINESS ON THE
EXPIRATION DATE SET FORTH IN THE APPLICABLE GRANT NOTICE, SUBJECT TO THE
PROVISIONS HEREOF AND OF THE PLAN.


2.             MANNER OF EXERCISE.


(A)           THE OPTIONEE MAY EXERCISE THIS STOCK OPTION ONLY IN THE FOLLOWING
MANNER:  FROM TIME TO TIME ON OR PRIOR TO THE EXPIRATION DATE OF THIS STOCK
OPTION, THE OPTIONEE MAY GIVE WRITTEN NOTICE TO THE COMMITTEE OF HIS OR HER
ELECTION TO PURCHASE SOME OR ALL OF THE OPTION SHARES PURCHASABLE AT THE TIME OF
SUCH NOTICE.  THIS NOTICE SHALL SPECIFY THE NUMBER OF OPTION SHARES TO BE
PURCHASED.

Payment of the purchase price for the Option Shares may be made by one or more
of the following methods:  (i) in cash, by certified or bank check or other
instrument acceptable to the Committee; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that are beneficially owned by the Optionee and
are not then subject to any restrictions under any Company plan and that
otherwise satisfy any holding periods as may be required by the Committee;
(iii) by the Optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company to pay the
option purchase price, provided that in the event the Optionee chooses to pay
the option purchase price as so provided, the Optionee and the broker shall
comply with such procedures and enter into such agreements of indemnity and
other agreements as the Committee shall prescribe as a condition of such payment
procedure; or (iv) a combination of (i), (ii) and (iii) above.  The Optionee may
also exercise pursuant to a paperless method if the Company establishes, for
itself or using the services of a third party, an automated


--------------------------------------------------------------------------------




system, such as a system using an internet website or interactive voice
response.  Payment instruments will be received subject to collection.

The transfer to the Optionee on the records of the Company or of the transfer
agent of the Option Shares will be contingent upon the Company’s receipt from
the Optionee of full payment for the Option Shares, as set forth above and any
agreement, statement or other evidence that the Company may require to satisfy
itself that the issuance of Stock to be purchased pursuant to the exercise of
Stock Options under the Plan and any subsequent resale of the shares of Stock
will be in compliance with applicable laws and regulations.  In the event the
Optionee chooses to pay the purchase price by previously-owned shares of Stock
through the attestation method, the number of shares of Stock transferred to the
Optionee upon the exercise of the Stock Option shall be net of the Shares
attested to.


(B)           THE SHARES OF STOCK PURCHASED UPON EXERCISE OF THIS STOCK OPTION
SHALL BE TRANSFERRED TO THE OPTIONEE ON THE RECORDS OF THE COMPANY OR OF THE
TRANSFER AGENT UPON COMPLIANCE TO THE SATISFACTION OF THE COMMITTEE WITH ALL
REQUIREMENTS UNDER APPLICABLE LAWS OR REGULATIONS IN CONNECTION WITH SUCH
ISSUANCE AND WITH THE REQUIREMENTS HEREOF AND OF THE PLAN.  THE DETERMINATION OF
THE COMMITTEE AS TO SUCH COMPLIANCE SHALL BE FINAL AND BINDING ON THE OPTIONEE. 
THE OPTIONEE SHALL NOT BE DEEMED TO BE THE HOLDER OF, OR TO HAVE ANY OF THE
RIGHTS OF A HOLDER WITH RESPECT TO, ANY SHARES OF STOCK SUBJECT TO THIS STOCK
OPTION UNLESS AND UNTIL THIS STOCK OPTION SHALL HAVE BEEN EXERCISED PURSUANT TO
THE TERMS HEREOF, THE COMPANY OR THE TRANSFER AGENT SHALL HAVE TRANSFERRED THE
SHARES TO THE OPTIONEE, AND THE OPTIONEE’S NAME SHALL HAVE BEEN ENTERED AS THE
STOCKHOLDER OF RECORD ON THE BOOKS OF THE COMPANY.  THEREUPON, THE OPTIONEE
SHALL HAVE FULL VOTING, DIVIDEND AND OTHER OWNERSHIP RIGHTS WITH RESPECT TO SUCH
SHARES OF STOCK.


(C)           THE MINIMUM NUMBER OF SHARES WITH RESPECT TO WHICH THIS STOCK
OPTION MAY BE EXERCISED AT ANY ONE TIME SHALL BE 100 SHARES, UNLESS THE NUMBER
OF SHARES WITH RESPECT TO WHICH THIS STOCK OPTION IS BEING EXERCISED IS THE
TOTAL NUMBER OF SHARES SUBJECT TO EXERCISE UNDER THIS STOCK OPTION AT THE TIME.


(D)           NOTWITHSTANDING ANY OTHER PROVISION HEREOF OR OF THE PLAN, NO
PORTION OF THIS STOCK OPTION SHALL BE EXERCISABLE AFTER THE EXPIRATION DATE
HEREOF.


3.             TERMINATION OF EMPLOYMENT.  IF THE OPTIONEE’S EMPLOYMENT BY THE
COMPANY OR A SUBSIDIARY (AS DEFINED IN THE PLAN) IS TERMINATED, THE PERIOD
WITHIN WHICH TO EXERCISE THE STOCK OPTION MAY BE SUBJECT TO EARLIER TERMINATION
AS SET FORTH BELOW.


(A)           TERMINATION DUE TO DEATH.  IF THE OPTIONEE’S EMPLOYMENT TERMINATES
BY REASON OF THE OPTIONEE’S DEATH, ANY PORTION OF THIS STOCK OPTION OUTSTANDING
ON SUCH DATE SHALL BECOME FULLY EXERCISABLE AND MAY THEREAFTER BE EXERCISED BY
THE OPTIONEE’S LEGAL REPRESENTATIVE OR LEGATEE FOR A PERIOD OF 12 MONTHS FROM
THE DATE OF DEATH OR UNTIL THE EXPIRATION DATE, IF EARLIER.


(B)           TERMINATION DUE TO DISABILITY.  IF THE OPTIONEE’S EMPLOYMENT
TERMINATES BY REASON OF THE OPTIONEE’S DISABILITY (AS DETERMINED BY THE
COMMITTEE), ANY PORTION OF THIS STOCK OPTION OUTSTANDING ON SUCH DATE SHALL
BECOME FULLY EXERCISABLE AND MAY THEREAFTER BE EXERCISED BY THE OPTIONEE FOR A
PERIOD OF 12 MONTHS FROM THE DATE OF TERMINATION OR UNTIL THE EXPIRATION DATE,
IF EARLIER.  THE DEATH OF THE OPTIONEE DURING THE 12-MONTH PERIOD PROVIDED IN

2


--------------------------------------------------------------------------------





THIS SECTION 3(B) SHALL EXTEND SUCH PERIOD FOR ANOTHER 12 MONTHS FROM THE DATE
OF DEATH OR UNTIL THE EXPIRATION DATE, IF EARLIER.


(C)           TERMINATION FOR CAUSE.  IF THE OPTIONEE’S EMPLOYMENT TERMINATES
FOR CAUSE, ANY PORTION OF THIS STOCK OPTION OUTSTANDING ON SUCH DATE SHALL
TERMINATE IMMEDIATELY AND BE OF NO FURTHER FORCE AND EFFECT.  FOR PURPOSES
HEREOF, “CAUSE” SHALL MEAN A DETERMINATION BY THE COMPANY THAT THE OPTIONEE
SHALL BE DISMISSED AS A RESULT OF (I) ANY MATERIAL BREACH BY THE OPTIONEE OF ANY
AGREEMENT BETWEEN THE OPTIONEE AND THE COMPANY; (II) THE CONVICTION OF,
INDICTMENT FOR OR PLEA OF NOLO CONTENDERE BY THE OPTIONEE TO A FELONY OR A CRIME
INVOLVING MORAL TURPITUDE; OR (III) ANY MATERIAL MISCONDUCT OR WILLFUL AND
DELIBERATE NON-PERFORMANCE (OTHER THAN BY REASON OF DISABILITY) BY THE OPTIONEE
OF THE OPTIONEE’S DUTIES TO THE COMPANY.


(D)           OTHER TERMINATION.  IF THE OPTIONEE’S EMPLOYMENT TERMINATES FOR
ANY REASON OTHER THAN THE OPTIONEE’S DEATH, THE OPTIONEE’S DISABILITY OR CAUSE,
AND UNLESS OTHERWISE DETERMINED BY THE COMMITTEE, ANY PORTION OF THIS STOCK
OPTION OUTSTANDING ON SUCH DATE MAY BE EXERCISED, TO THE EXTENT EXERCISABLE ON
THE DATE OF TERMINATION, FOR A PERIOD OF 90 DAYS FROM THE DATE OF TERMINATION OR
UNTIL THE EXPIRATION DATE, IF EARLIER.  ANY PORTION OF THIS STOCK OPTION THAT IS
NOT EXERCISABLE ON THE DATE OF TERMINATION SHALL TERMINATE IMMEDIATELY AND BE OF
NO FURTHER FORCE OR EFFECT.

The Committee’s determination of the reason for termination of the Optionee’s
employment shall be conclusive and binding on the Optionee and his or her
representatives or legatees.


4.             INCORPORATION OF PLAN.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THIS STOCK OPTION SHALL BE SUBJECT TO AND GOVERNED BY ALL THE TERMS
AND CONDITIONS OF THE PLAN, INCLUDING THE POWERS OF THE COMMITTEE SET FORTH IN
SECTION 2(B) OF THE PLAN.  CAPITALIZED TERMS IN THIS AGREEMENT SHALL HAVE THE
MEANING SPECIFIED IN THE PLAN, UNLESS A DIFFERENT MEANING IS SPECIFIED HEREIN.


5.             TRANSFERABILITY.  THIS AGREEMENT IS PERSONAL TO THE OPTIONEE, IS
NON-ASSIGNABLE AND IS NOT TRANSFERABLE IN ANY MANNER, BY OPERATION OF LAW OR
OTHERWISE, OTHER THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  THIS
STOCK OPTION IS EXERCISABLE, DURING THE OPTIONEE’S LIFETIME, ONLY BY THE
OPTIONEE, AND THEREAFTER, ONLY BY THE OPTIONEE’S LEGAL REPRESENTATIVE OR
LEGATEE.


6.             TAX WITHHOLDING.  THE OPTIONEE SHALL, NOT LATER THAN THE DATE AS
OF WHICH THE EXERCISE OF THIS STOCK OPTION BECOMES A TAXABLE EVENT FOR FEDERAL
INCOME TAX PURPOSES, PAY TO THE COMPANY OR MAKE ARRANGEMENTS SATISFACTORY TO THE
COMMITTEE FOR PAYMENT OF ANY FEDERAL, STATE, AND LOCAL TAXES REQUIRED BY LAW TO
BE WITHHELD ON ACCOUNT OF SUCH TAXABLE EVENT.  THE OPTIONEE MAY ELECT TO HAVE
THE MINIMUM REQUIRED TAX WITHHOLDING OBLIGATION SATISFIED, IN WHOLE OR IN PART,
BY (I) AUTHORIZING THE COMPANY TO WITHHOLD FROM SHARES OF STOCK TO BE ISSUED, OR
(II) TRANSFERRING TO THE COMPANY, A NUMBER OF SHARES OF STOCK WITH AN AGGREGATE
FAIR MARKET VALUE THAT WOULD SATISFY THE WITHHOLDING AMOUNT DUE.


7.             NO OBLIGATION TO CONTINUE EMPLOYMENT.  NEITHER THE COMPANY NOR
ANY SUBSIDIARY IS OBLIGATED BY OR AS A RESULT OF THE PLAN OR THIS AGREEMENT TO
CONTINUE THE OPTIONEE IN

3


--------------------------------------------------------------------------------





EMPLOYMENT AND NEITHER THE PLAN NOR THIS AGREEMENT SHALL INTERFERE IN ANY WAY
WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO TERMINATE THE EMPLOYMENT OF
THE OPTIONEE AT ANY TIME.


8.             NOTICES.  NOTICES HEREUNDER SHALL BE MAILED OR DELIVERED TO THE
COMPANY AT ITS PRINCIPAL PLACE OF BUSINESS AND SHALL BE MAILED OR DELIVERED TO
THE OPTIONEE AT THE ADDRESS ON FILE WITH THE COMPANY OR, IN EITHER CASE, AT SUCH
OTHER ADDRESS AS ONE PARTY MAY SUBSEQUENTLY FURNISH TO THE OTHER PARTY IN
WRITING.

4


--------------------------------------------------------------------------------